11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Fabian Scott Butler,                         * From the 118th District Court
                                               of Howard County,
                                               Trial Court No. 54252.

Vs. No. 11-21-00026-CV                       * July 28, 2022

City of Big Spring, Texas,                   * Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are taxed
against City of Big Spring, Texas.